DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues several features are absent from Joyce (an elastic membrane and a movable rigid support). While Joyce does teach a rigid glass support, it isn’t moveable, but the primary reference Kuhnlein already taught this feature. Applicant argues that the cure inhibiting layer of Joyce would not be relatively moveable and therefore not demonstrate the peeling action. However, Joyce utilizes PDMS [Claim 10, 0011, 0051], a type of silicone elastomer, as the cure inhibiting layer which would exhibit some degree of elastic deformation in comparison to the rigid substrate made of glass or metal [0032]. This is further bolstered by the fact that applicant’s specification even recommends the use of silicone as the elastic membrane [0033]. As the material of Joyce would meet the description provided by applicant, it is unclear why it would not demonstrate the same peeling phenomenon. Furthermore, even assuming now relative movement between the membrane and the support, when the adhesion layer is incorporated into Kuhnlein it would still demonstrate the peeling effect because of hinge of the support Fig 4 as the right end is displaced before the left. Applicant has cancelled claim 2, but has still not addressed the 112 issues with moving means and displacing means, ie what specific structures in specification these means require as invoked by 112(f). For the sake of clarity, the examiner did not reject claim 2 due under 112 due to a further limitation in scope, but the ambiguity created by the way claim 2 was recited. It was unclear if whether the “means for displacing” encompassed the hinge axis and movement system or if these were required to be separate additional elements from the “means for displacing.”
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is a duplicate of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for displacing” and “moving means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear recitation of what the means for displacing would be, the examiner would assume it is the movement system described in claim 2, but unclear from specification. Additionally, unclear if the movement system and hinge axis are in addition to or comprise the means for displacing mentioned in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Joyce (US 2013/0292862).
As to claim 1, Kuhnlein teaches an apparatus for 3D printing of bottom-up photo-curing type [Abstract, 0018], comprising a light source (8) [0018, Fig 1] above which a tank (16) containing a photocuring liquid material (22) is placed [0018-0021, Fig 1-5] inside which an extraction plate (14) is capable of being immersed [0073, Fig 14], which is equipped with moving means (10,11) with alternating rectilinear motion [0018, 0022. Fig 1-5], along a direction perpendicular to the bottom of said tank from a position at a distance from the bottom of said tank equal to the thickness of a layer obtainable by photo-curing of said photo-curing liquid material [0018-0022 Fig 1-5], the bottom of said tank being constituted by an elastic membrane (18) transparent to the radiation of said light source [0018, 0019. Fig 1-5], said tank being positioned in correspondence with a hole (the aperture through 25) of a support plate (25 and piece below 18) [0018, Fig 1-5], said hole being provided with a rigid support (24,29,30,33) [0018-0024, Fig 1-5], transparent to the radiation of said light source [0021], wherein said rigid support (24,29,30) is provided with means for displacing (27, 31) with respect to said hole, from a position in which said rigid support occupies said hole, and is in contact with elastic membrane, to a position in which said rigid support deviates from said hole and from said elastic membrane [Fig 1-5,0018-0022].
Kuhnlein does not explicitly state that between said elastic membrane and said rigid support  means are placed apt to increase adherence between said elastic membrane and said rigid support.
Joyce teaches an apparatus for 3D printing wherein the extraction plate is moved both vertically and laterally relatives to a flexible cure inhibiting layer(202) [0050] and the rigid support (104) and a primer layer, ie an adhesion component is placed between the cure inhibiting layer and the rigid substrate to increase the durability of the cure inhibiting layer [0062, 0061, 0016, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and included an adhesion component between the rigid support and the film, as suggested by Joyce, in order to improve the durability of the film.
As to claims 3 and 6, Kuhnlein does not explicitly state said means apt to increase adherence between said elastic membrane and said rigid support comprise a layer of an adhesive component. 
Joyce teaches an apparatus for 3D printing wherein the extraction plate is moved both vertically and laterally relatives to a flexible cure inhibiting layer(202) [0050] and the rigid support (104) and a primer layer, ie an adhesion component is placed between the cure inhibiting layer and the rigid substrate to increase the durability of the cure inhibiting layer [0062, 0061, 0016, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and included an adhesion component between the rigid support and the film, as suggested by Joyce, in order to improve the durability of the film.
As to Claim 14, Kuhnlein teaches the support is transparent but does not explicitly state it is composed of glass.
Joyce teaches an apparatus for 3D printing wherein the extraction plate is moved both vertically and laterally relatives to a flexible cure inhibiting layer [0050] and the rigid support composed of glass at it is transparent to allow for light to pass through and cure the resin and suitable for carrying resin [0056, 0032,0038,0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and had the rigid support be composed of glass, as suggested by Joyce, in order to allow for irradiation to pass through the transparent glass and cure the resin, and glass had proven successful at containing the resin in 3D printing applications.
As to claim 16, The combination of Kuhnlen and Joyce teach an adhesive layer between the rigid support and elastic membrane as explained above and as the several layers are dislodged from the membrane and support layer [0062, 0061, 0016, Fig 3] a greater suction strength than previously. 
As to claim 17, The combination of Kuhnlen and Joyce teach an adhesive layer between the rigid support and elastic membrane as explained above and as the several layers are dislodged from the membrane and support layer [0062, 0061, 0016, Fig 3] the rigid support and elastic membrane would have greater adhesive strength than the membrane and newly cured layer. 
As to claim 18, Kuhnlein already demonstrates a peeling effect [Abstract], this peeling would not be prevented by the inclusion of the adhesion layer from Joyce as Kuhnlein would still peel the part from the film from right to left due to the hinge [Fig 4]. 
Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Joyce (US 2013/0292862) and alternatively, as applied to claims 1, 3, 6, 14, 16-18 above, in further view of Elsey (US 2014/0191442).
 As to claims 4, 7-9, Kuhnlein depicts the tank (16) and support plate (25) as separate so the tank would presumably be removable [Fig 1-5].
Alternatively, Elsey teaches an apparatus for 3D printing wherein the tank (10) is removable in order to allow for its replacement [0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and made the tank removable, as suggested by Elsey, in order to allow for the replacement of the tank.    
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Joyce (US 2013/0292862), as applied to claims 1, 3, 6, 14, 16-18 above, and in further view of Zitelli (US 2017/0129175).
As to claim 15, Kuhnlein and Joyce teach the transparent support is made of glass but do not explicitly state the glass is borosilicate glass.
Zitelli teaches an apparatus for 3D printing wherein the support for the resin is made of borosilicate glass to allow for light to cure the resin to be transmitted through [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and had the support be made of borosilicate glass, as suggested by Zitelli, as borosilicate glass had proven successful at allowing for the transmission of light to photocure the resin. 
Claims 1, 4, 7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Fudim (US 6547552).
As to claim 1, Kuhnlein teaches an apparatus for 3D printing of bottom-up photo-curing type [Abstract, 0018], comprising a light source (8) [0018, Fig 1] above which a tank (16) containing a photocuring liquid material (22) is placed [0018-0021, Fig 1-5] inside which an extraction plate (14) is capable of being immersed [0073, Fig 14], which is equipped with moving means (10,11) with alternating rectilinear motion [0018, 0022. Fig 1-5], along a direction perpendicular to the bottom of said tank from a position at a distance from the bottom of said tank equal to the thickness of a layer obtainable by photo-curing of said photo-curing liquid material [0018-0022 Fig 1-5], the bottom of said tank being constituted by an elastic membrane (18) transparent to the radiation of said light source [0018, 0019. Fig 1-5], said tank being positioned in correspondence with a hole (the aperture through 25) of a support plate (25 and piece below 18) [0018, Fig 1-5], said hole being provided with a rigid support (24,29,30,33) [0018-0024, Fig 1-5], transparent to the radiation of said light source [0021], wherein said rigid support (24,29,30) is provided with means for displacing (27, 31) with respect to said hole, from a position in which said rigid support occupies said hole, and is in contact with elastic membrane, to a position in which said rigid support deviates from said hole and from said elastic membrane [Fig 1-5,0018-0022].
Kuhnlein does not explicitly state that between said elastic membrane and said rigid support  means are placed apt to increase adherence between said elastic membrane and said rigid support.
Fudim teaches an apparatus for 3D printing wherein the support (6) is provided with vacuum holes (19, 21) or adhesion component that applies a vacuum between an elastic film (3) and the support in order to flatten and/or detach the film to make an even layer [col 3 line 32-37, col 3 line 53-55] and the rigid support (104) and a primer layer, ie an adhesion component is placed between the cure inhibiting layer and the rigid substrate to increase the durability of the cure inhibiting layer [0062, 0061, 0016, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and included an adhesion component in this case vacuum holes, as suggested by Fudim, in order to improve the durability of the film.
As to claims 4, 7, Kuhnlein depicts the tank (16) and support plate (25) as separate so the tank would presumably be removable [Fig 1-5].
As to claim 16, The combination of Kuhnlen and Fudim teach a vacuum between the rigid support and elastic membrane as explained above, the application of this vacuum would necessarily increase the suction effect between the rigid support and elastic membrane.
As to claim 17, The combination of Kuhnlen and Fudim teach a vacuum between the rigid support and elastic membrane as explained above and the relative strength of the vacuum to that of the force generated between the elastic membrane and the newly cured layer would depend on the manner in which it is operated. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
As to claim 18, Kuhnlein already demonstrates a peeling effect [Abstract], this peeling would not be prevented by the inclusion of the vacuum of Fudim.
Claim 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Fudim (US 6547552), as applied to claims 1, 4, 7, 16-18 above, and in further view of Zitelli (US 2017/0129175).
As to claims 14 and 15, Kuhnlein does not explicitly state the support is borosilicate glass.
Zitelli teaches an apparatus for 3D printing wherein the support for the resin is made of borosilicate glass to allow for light to cure the resin to be transmitted through [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and had the support be made of borosilicate glass, as suggested by Zitelli, as borosilicate glass had proven successful at allowing for the transmission of light to photocure the resin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742